Citation Nr: 0406348	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder, 
secondary to an anxiety disorder, manifested by tenseness, 
restlessness, and mild palpitation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claim of entitlement to service connection for a heart 
disorder, secondary to an anxiety disorder manifested by 
tenseness, restlessness, and mild palpitation.  

Pursuant to the veteran's February 2004 motion, this matter 
has been advanced on the Board's docket and accorded 
expedited review.  

This matter is herein REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on his part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duties to assist and notify claimants.  
As well, pertinent changes to the United States Code of 
Federal Regulations were made in response to the VCAA, 
including those to 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  The statutory and regulatory changes have also been 
the subject to interpretations by various Federal courts.  

The representative argues that complete compliance with the 
VCAA, its implementing regulations, and the interpretive 
jurisprudence has not been achieved in this instance.  To the 
extent that any required notice of the VCAA was not in accord 
with governing statutes and regulations, and that full 
compliance was not achieved in terms of the VA's duty to 
assist, the Board agrees and remands for corrective action.  

Regarding the VA's obligation to assist the veteran in the 
development of pertinent evidence, he alleges that those 
service medical records on file are incomplete and that 
further efforts to locate missing records and research 
alternate sources, such as ship logs, are needed.  Records 
relating to postservice cardiac surgeries for replacement of 
a heart valve, as well as other records relating to private 
medical care received during postservice years, are likewise 
absent from the record, despite the veteran having executed 
authorizations in February 2002 to obtain some, if not all, 
of the foregoing.  

Also, at an October 2001 VA medical examination the examiner 
diagnosed, in pertinent part, status postoperative mitral 
valve replacement.  The veteran has, however, alleged that it 
was his aortic heart valve that was replaced.  The examiner 
likewise referenced a February 1999 echocardiogram that is 
not otherwise identified by the evidence on file.  Finally, 
the examiner did not address whether anxiety aggravates any 
currently diagnosed heart disorder.  Therefore, further 
development is in order.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Lastly, although this matter has been developed and 
adjudicated as a claim for secondary service connection, the 
veteran has also advanced allegations from an early point as 
to his entitlement to service connection on a direct basis 
for a heart disorder.  In this regard, he specifically 
contends that the heart disorder was incurred in or 
aggravated by the stress of military service.  Further 
consideration by the RO of the veteran's entitlement on this 
basis is in order.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claim of entitlement to service 
connection on direct and secondary bases 
for a heart disorder.  The veteran must 
be notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that he has in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address whether the veteran 
has been prejudiced by the VA's issuance 
of VCAA notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation.

2.  In addition, the veteran should be 
contacted in writing by the RO for the 
specific purpose of obtaining a complete 
a list of the names and addresses of 
those VA and non-VA medical 
professionals, such as Doctors Culliford, 
Kane, and Hsueh, who were previously 
identified, and/or institutions who have 
evaluated and/or treated him for his 
heart disorder since his discharge from 
service.  The veteran's list should 
include the names and addresses of the 
hospitals where he underwent cardiac 
surgery for valve replacement or other 
reasons.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  

Any and all pertinent VA treatment 
records not already on file, including 
those compiled at the St. Albans Division 
of the Brooklyn VA Medical Center, and 
the February 26, 1999 echocardiogram 
report must be obtained regardless 
whether the veteran responds to the 
foregoing request.  All such records 
obtained must be added to the claims 
folder.

3.  The RO should undertake an additional 
search for the veteran's service medical 
records through the National Personnel 
Records Center or other source.  In 
addition, the RO should attempt to obtain 
from the National Archives, or other 
appropriate source, ship logs and other 
pertinent data which may tend to indicate 
the veteran's receipt of medical care for 
a heart disorder in service.  The veteran 
is responsible for helping the RO 
carefully tailor this research request so 
that pertinent records, if extant, may be 
secured in an expeditious manner.  
Attempts to retrieve service medical 
records and other Federal records must 
continue until such records are obtained 
or until such time as the RO concludes in 
writing that the records do not exist or 
that further attempts to obtain them 
would be futile.  

4.  Thereafter, the veteran should be 
scheduled for a VA medical examination by 
a cardiologist for the specific purpose 
of determining whether he suffers from a 
heart disorder and, if so, the date of 
its onset and its etiology.  The claims 
folder in its entirety must be made 
available to the cardiologist for review 
and the examiner must reference in 
his/her report whether in fact the claims 
folder was reviewed.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Thereafter, a professional opinion, with 
full supporting rationale, must be 
provided by the cardiologist as to these 
questions:  

(a)  Does the veteran currently 
have a heart or cardiovascular 
disorder separate and apart 
from his service-connected 
anxiety disorder?  Any such 
disorder should be described in 
detail, with notation as to its 
date of onset.

(b)  For each cardiovascular 
disorder diagnosed, the 
cardiologist must offer an 
opinion whether it is 
unequivocal that the disorder 
existed prior to the veteran's 
April 1944 service entrance.  
If a heart disorder that 
existed before service is 
diagnosed, the examiner must 
opine whether it is at least as 
likely as not that the disorder 
was permanently aggravated in-
service.

(c)  Is it at least as likely 
as not that any currently 
diagnosed heart disorder had 
its onset during the veteran's 
period of military service from 
April 1944 to August 1945?  Is 
it at least as likely as not 
that any such disorder was 
initially manifested during the 
one-year period following his 
discharge from service in 
August 1945?  If so, how and to 
what degree?  Address the 
import of cardiovascular 
findings made at the veteran's 
March 1946 VA examination.

(d)  Is it at least as likely 
as not that any current heart 
or cardiovascular disorder is 
etiologically related to the 
veteran's anxiety disorder, 
manifested by tenseness, 
restlessness, and mild 
palpitation?  In the 
alternative, is it at least as 
likely as not that any heart or 
cardiovascular disorder has 
increased in severity as a 
result of the veteran's 
service-connected anxiety 
disorder.  If so, to what 
degree?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

6.  The RO should then adjudicate the 
claim of entitlement to service 
connection on a direct basis for a heart 
or cardiovascular disorder.  If such 
claim is denied, the veteran should be 
notified in writing of the action taken 
and of his appellate rights.  Notice is 
hereby provided to the veteran that the 
timely submission of a notice of 
disagreement is required to initiate an 
appeal as to the question of direct 
service connection, and that he must 
thereafter perfect his appeal by timely 
submitting a substantive appeal, should 
he desire Board review of the matter at a 
later date.  

7.  Lastly, the RO must readjudicate the 
claim of entitlement to service 
connection for a heart disorder, 
secondary to an anxiety disorder, 
manifested by tenseness, restlessness, 
and mild palpitation, based on all of the 
evidence of record and all pertinent 
legal authority, inclusive of the VCAA, 
its implementing regulations, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


